J-A18002-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellant

                       v.

MELANIE EILEEN CRAVENER,

                            Appellee                  No. 1714 MDA 2015


               Appeal from the Order Entered September 3, 2015
               In the Court of Common Pleas of Lebanon County
              Criminal Division at No(s): CP-38-CR-0000922-2015


COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellant

                       v.

ELIZABETH RIVERA,

                            Appellee                  No. 1715 MDA 2015


               Appeal from the Order Entered September 3, 2015
               In the Court of Common Pleas of Lebanon County
              Criminal Division at No(s): CP-38-CR-0000965-2015


BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                    FILED NOVEMBER 01, 2016

        Appellant, the Commonwealth of Pennsylvania, appeals from the

orders entered in two separate cases involving Melanie Eileen Cravener and

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A18002-16



Elizabeth Rivera (herein, Appellees).1           Those orders granted Appellees’

pretrial motions to suppress evidence and dismiss charges in connection with

heroin and drug paraphernalia allegedly discovered in Ms. Cravener’s vehicle

after it was stopped due to its having a missing/broken passenger-side

mirror. After careful review, we vacate the trial court’s orders and remand

for further proceedings.

       The trial court provided the following factual and procedural history of

this case:
              On April 3, 2015, Patrolman Scott Boyd (herein Ptlm.
       Boyd) of the North Londonderry Township Police initiated a
       traffic stop of a vehicle at approximately 1:00 p.m. Ptlm. Boyd
       testified that he could see that the mirror on the passenger side
       of the vehicle was missing from the housing. He saw that the
       driver’s side mirror was in place after he initiated the traffic stop.
       Ptlm. Boyd believed this to be a violation of the vehicle code.
       Melanie Eileen Cravener … was driving the vehicle. Elizabeth
       Rivera … was riding in the front passenger seat of the vehicle.
       During the stop, Ptlm. Boyd asked for consent to search the
       vehicle, which was granted. As a result of this search and a later
       search with a warrant, heroin and drug paraphernalia are alleged
       to have been found in the vehicle.
                                           ***

             [Appellees] were charged as a result of the vehicle
       searches. [Ms.] Cravener and [Ms.] Rivera were charged with
       the following:

          Count 1: Violation of the Controlled Substance, Drug,
          Device, and Cosmetic Act (F) under 35 P.S. § 780-
          113(a)(30);

____________________________________________


1
 The Commonwealth filed a motion to consolidate the appeals in the two
underlying cases. On November 17, 2015, our Court issued a per curiam
order granting that motion.



                                           -2-
J-A18002-16


            Count 2: Criminal Conspiracy to commit a Violation of the
            Controlled Substance, Drug, Device, and Cosmetic Act (F)
            under 18 Pa.C.S.[] § 903(a)/[] 35 P.S. § 780-113(a)(30);

            Count 3: Violation of the Controlled Substance, Drug,
            Device, and Cosmetic Act (M) under 35 P.S. § 780-
            113(a)(16); and

            Count 4: Violation of the Controlled Substance, Drug,
            Device, and Cosmetic Act (M) under 35 P.S. § 780-
            113(a)(32).[2]

             A Preliminary Hearing was held on May 21, 2015, after
       which all of the charges for [Appellees] were bound over. [Ms.]
       Rivera filed a Pretrial Motion to Suppress Evidence and Dismiss
       the Charges on July 7, 2015. [Ms.] Cravener filed a Pretrial
       Motion to Suppress Evidence and Dismiss the Charges on July
       17, 2015. A Pretrial Hearing was held on [Appellees’] motions
       on July 29, 2015. The Court requested that the parties provide
       briefs in support of their respective positions by August 21,
       2015.

Trial Court Opinion (TCO), 10/23/15, at 4-5 (footnote omitted). Ultimately,

the trial court determined that the Motor Vehicle Code requires that vehicles

be equipped with only one mirror and, thus, Patrolman Boyd “lacked the

requisite reasonable suspicion required … to initiate this particular traffic

stop.” Id. at 8. As such, the trial court found that “the initial stop of the

vehicle was an illegal seizure of the vehicle. Therefore, any and all evidence

seized from the vehicle must be suppressed as a result of the initial illegal

seizure.”    Id.   As a result, it granted Appellees’ motions to suppress the

evidence and dismiss the charges. The Commonwealth filed timely notices

____________________________________________


2
  Ms. Cravener was also charged with violations of the Motor Vehicle Code
under 75 Pa.C.S. § 1501(a) (drivers required to be licensed) and 75 Pa.C.S.
 § 4107(b)(2) (unlawful activities).



                                           -3-
J-A18002-16



of appeal certifying pursuant to Pa.R.A.P. 311(d) that the trial court’s

suppression orders substantially handicaps its prosecution of these cases.

      In this appeal, the Commonwealth presents a single issue for our

review:
          A. Whether the trial court erred in granting [Appellees’]
             motions to suppress evidence after finding the traffic stop
             of [Ms.] Cravener’s vehicle was unlawful?

Commonwealth’s Brief at 4 (unnecessary capitalization omitted).

      Initially, we set forth our standard of review:
            When the Commonwealth appeals from a suppression
      order, this Court may consider only the evidence from the
      defendant's witnesses together with the evidence of the
      prosecution that, when read in the context of the record as a
      whole, remains uncontradicted. In our review, we are not bound
      by the suppression court's conclusions of law, and we must
      determine if the suppression court properly applied the law to
      the facts. We defer to the suppression court's findings of fact
      because, as the finder of fact, it is the suppression court's
      prerogative to pass on the credibility of the witnesses and the
      weight to be given to their testimony.

Commonwealth v. Hudson, 92 A.3d 1235, 1241 (Pa. Super. 2014)

(internal citations omitted). Further, “[t]he issue of what quantum of cause

a police officer must possess in order to conduct a vehicle stop based on a

possible violation of the Motor Vehicle Code is a question of law, over which

our scope of review is plenary and our standard of review is de novo.”

Commonwealth v. Shabazz, 18 A.3d 1217, 1219-20 (Pa. Super. 2011)

(internal citation omitted).

      The Commonwealth argues that the trial court erred in granting

Appellees’ pretrial motions to suppress the evidence and dismiss the charges


                                     -4-
J-A18002-16



because “[Patrolman] Boyd viewed [Appellees’] vehicle with a broken mirror

prior to the traffic stop which he knew was a violation of the inspection

regulations promulgated by the Department of Transportation. [Patrolman]

Boyd had reasonable suspicions based on his observations to conduct a

traffic stop.” Commonwealth’s Brief at 8. We agree.

      This Court has stated that the Motor Vehicle Code “permits a police

officer to initiate a traffic stop when he or she possesses reasonable

suspicion that a section of the Code has been or is being violated.”

Shabazz, 18 A.3d at 1220. The Motor Vehicle Code sets forth, in pertinent

part, the following:
      (b) Authority of police officer.--Whenever a police officer is
      engaged in a systematic program of checking vehicles or drivers
      or has reasonable suspicion that a violation of this title is
      occurring or has occurred, he may stop a vehicle, upon request
      or signal, for the purpose of checking the vehicle's registration,
      proof of financial responsibility, vehicle identification number or
      engine number or the driver's license, or to secure such other
      information as the officer may reasonably believe to be
      necessary to enforce the provisions of this title.

75 Pa.C.S. § 6308(b). Further, we have explained:
             [T]o establish grounds for reasonable suspicion, the officer
      must articulate specific observations which, in conjunction with
      reasonable inferences derived from those observations, led him
      reasonably to conclude, in light of his experience, that criminal
      activity was afoot and that the person he stopped was involved
      in that activity. The question of whether reasonable suspicion
      existed at the time [the officer conducted the stop] must be
      answered by examining the totality of the circumstances to
      determine whether the officer who initiated the stop had a
      particularized and objective basis for suspecting the individual
      stopped. Therefore, the fundamental inquiry of a reviewing
      court must be an objective one, namely, whether the facts
      available to the officer at the moment of the [stop] warrant a

                                     -5-
J-A18002-16


        man of reasonable caution in the belief that the action taken was
        appropriate.

Commonwealth v. Anthony, 1 A.3d 914, 919-20 (Pa. Super. 2010)

(internal citations and quotation marks omitted).3

        Significantly, the United States Supreme Court has held that “a

mistake of law can … give rise to the reasonable suspicion necessary to

uphold the seizure under the Fourth Amendment.”              Heien v. North

Carolina, 135 S. Ct. 530, 534 (2014). In Heien, a police officer stopped a

vehicle because one of its two brake lights was not working, which the

officer believed was a violation of North Carolina law.        Id. at 534-35.

Subsequent to the stop, cocaine was found in the vehicle and the driver was

charged with attempted trafficking in cocaine. Id. at 535. When the driver

moved to suppress evidence seized from the car, the trial court denied the

motion, concluding that the officer had reasonable suspicion to initiate the

stop.    Id.   The North Carolina Court of Appeals reversed, explaining that
____________________________________________


3
  We note that “[a] police officer has the authority to stop a vehicle when he
or she has reasonable suspicion that a violation of the vehicle code has
taken place, for the purpose of obtaining necessary information to enforce
the provisions of the code. However, if the violation is such that it requires
no additional investigation, the officer must have probable cause to initiate
the stop.” Commonwealth v. Brown, 64 A.3d 1101, 1105 (Pa. Super.
2013) (internal citations and emphasis omitted). “The police have probable
cause where the facts and circumstances within the officer's knowledge are
sufficient to warrant a person of reasonable caution in the belief that an
offense has been or is being committed. We evaluate probable cause by
considering all relevant facts under a totality of circumstances analysis.” Id.
We need not decide which standard applies here, as the Commonwealth only
raises the issue of whether a missing/broken mirror violates the Motor
Vehicle Code to justify a traffic stop.



                                           -6-
J-A18002-16



“[t]he initial stop was not valid … because driving with only one working

brake light was not actually a violation of North Carolina law.”     Id.   The

North Carolina Supreme Court then reversed, determining that because the

officer’s “mistaken understanding of the vehicle code was reasonable, the

stop was valid.”4 Id.

       The United States Supreme Court affirmed, concluding that it was

“objectively reasonable for an officer … to think that [the] faulty right brake

light was a violation of North Carolina law. And because the mistake of law

was reasonable, there was reasonable suspicion justifying the stop.” Id. at

540.    Specifically, it explained, “The Fourth Amendment tolerates only

reasonable mistakes, and those mistakes – whether of fact or of law – must

be objectively reasonable. We do not examine the subjective understanding

of the particular officer involved.” Id. at 539.

       Here, we similarly conclude that it was objectively reasonable for

Patrolman Boyd to believe that the missing/broken rearview mirror violated

the Motor Vehicle Code. The Motor Vehicle Code sets forth that “[n]o person

shall operate a motor vehicle or combination on a highway unless the vehicle

or combination is equipped with at least one mirror, or similar device, which

provides the driver an unobstructed view of the highway to the rear of the
____________________________________________


4
  We note that “the North Carolina Supreme Court assumed for purposes of
its decision that the faulty brake light was not a violation [of the law,]”
taking note that “the State had chosen not to seek review of the [c]ourt of
[a]ppeals’ interpretation of the vehicle code.” Heien, 135 S. Ct. at 535.



                                           -7-
J-A18002-16



vehicle or combination.” 75 Pa.C.S. § 4534. The Commonwealth concedes

that   Ms.   Cravener’s   vehicle   complied   with   Section    4534.        See

Commonwealth’s Brief at 17. However, the Commonwealth asserts that the

vehicle “was not in compliance with the Department [of Transportation’s]

regulations requiring equipped mirrors be present and function as set forth

in … [67 Pa. Code §] 175.68 and [67 Pa. Code §] 175.80(a)(5),” which, in

turn, violated the Motor Vehicle Code under 75 Pa.C.S. § 4107(b)(2). See

Commonwealth’s Brief at 13, 17. Section 4107(b)(2) provides:
       (b) Other violations.--It is unlawful for any person to do any
       of the following: []

          (2) Operate, or cause or permit another person to operate,
          on any highway in this Commonwealth any vehicle or
          combination which is not equipped as required under this
          part or under department regulations or when the driver is
          in violation of department regulations or the vehicle or
          combination is otherwise in an unsafe condition or in
          violation of department regulations.

75 Pa.C.S. § 4107(b)(2) (emphasis added).

       The   Department    of   Transportation’s   regulations   cited   by   the

Commonwealth set forth the following requirements.        First, 67 Pa. Code §

175.68(a), (b) states:

       (a) Condition of mirrors. Mirrors shall be in safe operating
       condition as described in § 175.80 (relating to inspection
       procedure).

       (b) Rearview mirrors. A vehicle specified under this subchapter
       shall be equipped with at least one rearview mirror or similar
       device which provides the driver an unobstructed view of the
       highway to the rear of the vehicle for a distance of not less than
       200 feet. A mirror may not be cracked, broken or discolored.



                                     -8-
J-A18002-16



67 Pa. Code § 175.68(a), (b) (emphasis added).              Second, 67 Pa. Code §

175.80(a)(5) provides:

      (a) External inspection.         An    external    inspection   shall   be
      performed as follows:

                                        ***

      (5) Check outside mirrors and reject if one or more of the
      following apply:

         (i) The mirror is cracked, broken or discolored.

         (ii) The mirror will not hold adjustment.

         (iii) A vehicle does not have rearview mirrors as originally
         equipped by the manufacturer.

         (iv) Outside rearview mirrors, with a minimum reflective
         surface as described in § 175.68 (relating to mirrors), are
         not installed on both sides of the vehicle if a certificate of
         exemption for a sun screening device or other material has
         been issued by the Department. See § 175.264 (relating to
         mirrors). A vehicle for which a certificate of exemption has
         been issued for medical reasons may be equipped with
         only a left outside rearview mirror, unless originally
         equipped with an outside rearview mirror on both sides of
         the vehicle.

         (v) The mirrors, if originally so                equipped, are
         missing.

67 Pa. Code § 175.80(a)(5) (emphasis added).

      Given the language of the statutes and regulations cited supra, it is

unclear whether a vehicle must have one or two outside mirrors. Although

the Motor Vehicle Code states that vehicles “must be equipped with at least

one mirror,” see 75 Pa.C.S. § 4534, it also states that it is unlawful for any

person   to   operate    a   vehicle    in   violation    of   the    Department   of

Transportation’s regulations. 75 Pa.C.S. § 4107(b)(2). Those regulations,

                                        -9-
J-A18002-16



cited above, set forth that mirrors should be in “safe operating condition” as

described in 67 Pa. Code § 175.80, which means that mirrors should not be

broken or missing.        See 67 Pa. Code §§ 175.68(a), (b); 175.80(a)(5).

Thus, it is objectively reasonable to believe that having only one outside

mirror is a violation of the Motor Vehicle Code.5

       Indeed, at the suppression hearing, Patrolman Boyd testified that he

believed the missing/broken outside mirror constituted a violation of the

Motor Vehicle Code:
       [The Commonwealth:] Officer Boyd, what about the van and its
       equipment was exactly in violation?

       [Patrolman Boyd:] It was the passenger-side mirror because it
       was broken and missing.

       [The Commonwealth:] How is that a violation?

       [Patrolman Boyd:] Because it’s – it’s required – if it has original
       equipment, that original equipment must be operational. In this
       case that mirror was not operational.

       [The Commonwealth:] Were you able to tell that the vehicle was
       originally equipped with that mirror?

       [Patrolman Boyd:] Yes. It was a factory mirror.
____________________________________________


5
  We acknowledge that this Court has stated that “[t]he failure to equip a car
with a side-view mirror does not constitute a Motor Vehicle Code violation.”
Commonwealth v. Steinmetz, 656 A.2d 527, 528 (Pa. Super. 1995). In
that case, we interpreted 75 Pa.C.S. § 4534 to mean that vehicles need not
have side-view mirrors, as long as they are equipped with a rearview mirror.
However, in Steinmetz, the driver did not raise issue with the seemingly
conflicting requirements under the Department of Transportation’s
regulations. Cf. Commonwealth v. Williams, 125 A.3d 425 (Pa. Super.
2015) (considering inspection procedures under the Department of
Transportation’s regulations to determine that police officer had reasonable
suspicion that a violation of the Motor Vehicle Code was occurring).



                                          - 10 -
J-A18002-16


      [The Commonwealth:] Were you to see that before the traffic
      stop?

      [Patrolman Boyd:] Correct.

      [The Commonwealth:] Did the vehicle pass by you before the
      traffic stop?

      [Patrolman Boyd:] Yes.

      [The Commonwealth:] So you were able to get a look at the side
      of that car?

      [Patrolman Boyd:] Yes. The passenger side of the roadway as
      the vehicle passed me going the same direction as I was.

      [The Commonwealth:] So if I understand correctly, your traffic
      stop was based upon that mirror being broken or missing?

      [Patrolman Boyd:] Correct.

      [The Commonwealth:] Your understanding is that was a violation
      of the Vehicle Code?

      [Patrolman Boyd:] Yes.

N.T. Pretrial Hearing, 7/29/15, at 6-7.

      Thus, the record demonstrates that Patrolman Boyd believed the

missing/broken outside mirror violated the Motor Vehicle Code and, in light

of the unclear language of the applicable statutes and regulations, we

conclude that this was a reasonable assumption. Because it was objectively

reasonable,   the   initial   traffic   stop   by   Patrolman   Boyd   was   lawful.

Accordingly, the evidence seized should not be suppressed on the basis that

the initial seizure was illegal, and we must vacate the court’s orders,

granting Appellees’ motions to suppress and dismiss the charges.

      Orders vacated. Case remanded. Jurisdiction relinquished.




                                         - 11 -
J-A18002-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/1/2016




                          - 12 -